UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6563


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANIRUDH LAKHAN SUKHU,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cr-00557-WDQ-1; 1:15-cv-00720-WDQ)


Submitted:   August 28, 2015             Decided:   September 21, 2015


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anirudh Lakhan Sukhu, Appellant Pro Se. Sandra Wilkinson,
Assistant United States Attorney, Rachel Miller Yasser, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anirudh Lakhan Sukhu seeks to appeal the district court’s

order    dismissing      his    28     U.S.C.   § 2255       (2012)    motion    without

prejudice as successive.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)          (2012).            A      certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies         this      standard       by     demonstrating        that

reasonable      jurists        would     find    that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief      on      procedural       grounds,       the     prisoner     must

demonstrate     both     that     the     dispositive        procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Sukhu has not made the requisite showing.                      Accordingly, we deny

a    certificate    of      appealability       and   dismiss      the   appeal.      We

dispense     with    oral       argument    because      the       facts   and     legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3